Fourth Court of Appeals
                                San Antonio, Texas
                                      March 29, 2018

                                   No. 04-17-00839-CV

                                   Marilyn STEWART,
                                        Appellant

                                             v.

                               FIESTA CITY REALTORS,
                                       Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                             Trial Court No. 2017-CV-05536
                      Honorable David J. Rodriguez, Judge Presiding


                                      ORDER
       The appellant’s motion for extension of time to file amended brief is hereby GRANTED.
Time is extended to April 25, 2018.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of March, 2018.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court